DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, (claims 1-5) in the reply filed on 3/14/21 is acknowledged.  The traversal is on the ground(s) that the subject matter of the groups are directed to the same embodiment.  This is not found persuasive because Applicant’s allegation that the compound is not found in the reference is not persuasive see attached Scifinder structure search of the WO 2008062466 no 39, 51 and 69.
The requirement is still deemed proper and is therefore made FINAL.
				Status of Claims
Claims 1-5 are pending in this action and claims 6-17 are withdrawn based on the restriction requirement and Applicant’s election of group I.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed September 21, 2018. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (WO 2008062466) in view of  Miert et al. (Apploicant’s IDS) and further in view of Mombelli et al. (Scientific Reports 5:11874, 2015).
With regards to instant claim 1, Bose teaches treating and suppressing cancers or tumor growth (see pg 20 and  claim 32), with a compound of formula (see Scifinder structure search compound 9, 51 and 62, as required by instant claims 1 and 4-5, also  process step positively recited." Minton v. Nat't Ass'n of Securitfes Dea/ers, tnc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003). 
However both Bose and Miert fails to specifically teach the anti-cancer factor is IL-25, nonetheless as explained above the wherein clause is the result of the administration of the composition.
 Miert teach inhibition of cancer (see sec 2.1) administering a compound 
    PNG
    media_image1.png
    113
    307
    media_image1.png
    Greyscale
having same core structure and overlapping substituents (see formula 4 a-e) for the treatment of cancer.
	However both Bose and Miert fails to specifically teach the anti-cancer factor is IL-25, nonetheless as explained above the wherein clause is the result of the administration of the composition.
	Mombelli teaches cytokines IL-25 as signaling factor in breast cancer and metastatic cancer (see abstract and pg 6).
 	It would have been obvious to one of ordinary skill in the art to combine the cited teachings and suppress metastatic tumors administering Bose’s composition comprising 
	
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        4/17/21